DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed on 09/06/2022 has been entered. 
Claims 1, 3, 9-10, 12 and 18 are amended.
Claims 2 and 11 are cancelled.
Claims 1, 3-10, 12-18 are pending of which claims 1 and 10 are independent claims.

Response to Arguments
The applicant's arguments filed on 09/06/2022 regarding claims 1-18 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over STOPEL et al. (Pub. No.: US 2019/0121986, hereinafter STOPEL) in view of Gibbs et al. (Pub. No.: US 2020/0364039, hereinafter Gibbs).
Regarding claim 1: STOPEL discloses A method for providing security visibility into a container image through a computer device, the method comprising:
generating a software list by analyzing layers forming the container image (STOPEL - [0040]: the detector container 315 is configured to reformat the base image 312 into a data structure that can be processed. [0041]: reformatting or creating a filesystem for the base image 312 includes extracting the structured layers of the base image 312. The extracted contents of the base image 312 can be scanned, parsed, or otherwise processed);
generating a vulnerability check result based on the software list (STOPEL - [0043]: To identity a vulnerable software package installed within a base image, a version identifier of each software package is determined. Then, the version identifier is compared to a list of known vulnerabilities associated with specific package versions. If there is a match, the package is determined as vulnerable); and
generating a container image content report based on the software list and the vulnerability check result (STOPEL - [0046]: Upon detection of a vulnerability, a detection event is generated and reported. Such a detection event may include, but is not limited to, a base image identifier, an infected layer or layers, a source register, a type of the detected vulnerability, and so on). 
wherein the generating of the software list comprises: … generating a software list by analyzing the layer depending on the type (STOPEL - [0062]: the contents of each layer in the base image may be extracted).
However, STOPEL doesn’t explicitly teach but Gibbs discloses analyzing a type of each layer of the container image to identify whether each layer of the container image is a root file system layer or an alpha layer (Gibbs - [0013]: The image analyzer reviews the container base image layer chain and identifies the root layer operating system (OS). The system creates an exact copy of the base image, appended with an injection point according to the root layer OS coding); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of STOPEL with Gibbs so that the type of layer is identified. The modification would have allowed the system to identify the root layer OS. 
Regarding claim 8: STOPEL discloses wherein generating the vulnerability check result comprises:
refining the software list (STOPEL - [0062]: the contents of each layer in the base image may be extracted. [0066]: an identifier of each such package or library is detected in the extracted contents);
extracting a vulnerability list from a vulnerability database based on the refined software list (STOPEL - [0066]: Each such identifier is compared against a list of vulnerable software packages or libraries); and
generating the vulnerability check result based on the refined software list and the vulnerability list (STOPEL - [0066]: If any package or library identifier from the base image matches an identifier in such a list, the base image is determined to be vulnerable).
Regarding claims 10 and 17: Claims are directed to apparatus/device claims and do not teach or further define over the limitations recited in claims 1 and 8. Therefore, claims 10 and 17 are also rejected for similar reasons set forth in claims 1 and 8.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over STOPEL et al. (Pub. No.: US 2019/0121986, hereinafter STOPEL) and Gibbs et al. (Pub. No.: US 2020/0364039, hereinafter Gibbs) in view of Varadharajan Kannan (Patent No.: US 10,528,337).
Regarding claim 3: STOPEL discloses wherein analyzing the type of the layer comprises:
the root file system layer includes fundamental directories and utilities for running a system (STOPEL - [0008]: only the container layer 220, which is the top layer, differentiates between one software container and another. The container layer 220 is a readable and writable layer where all data written to the software container 200 are saved in the container layer 220. See also [0008]); 
However STOPEL doesn’t explicitly teach, but Varadharajan discloses: the alpha layer includes alterations based on the root file system layer (Varadharajan Kannan - [Col. 3, Line 24-28]: Docker (or similarplatform) may use a feature known as an overlay file system to implement a copy-on-write process that stores any updated information to a root file system of a container, compared to the original image on which it is based).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of STOPEL with Varadharajan so that an alpha layer (mapped to overlay file system) is identified based on alteration of root file system. 
Regarding claim 12: The limitations of claim 12 are substantially similar to the limitations of claim 3, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 3.

Allowable Subject Matter
Claims 4-7, 9 and 13-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for allowance will be furnished upon allowance of the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
STOPEL et al. (Pub. No.: US 2017/0187540) - Detection of vulnerable root certificates in software containers 
Hufsmith et al. (Pub. No.: US 2020/0097662) - Combined threat score for container images
Kalamkar et al. (Patent No.: US 11,062,022) - Container packaging device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437